"l> •   -·Ao 21i'5B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I of!   io
                                              UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                          v.                                                  (For Offenses Committed On Or After November 1, 1987)


                               Romualdo Salinas-Garcia                                        Case Number: 3:19-mj-21285

                                                                                              Jennifer L Coon
                                                                                              Defendant's Attorney


        REGISTRATION NO. 83927298

        THE DEFENDANT:
         l:8l pleaded guilty to count(s) 1 of Complaint
                                                     ~~~---'-~~~~~~~~~~~~~~~~~~~~~~~~-


          D was found guilty to count( s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                     Nature of Offense                                                                  Count Number(s)
         8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                        1

          D The defendant has been found not guilty on count( s)                        ~~~~~~~~~~~~~~~~~~~




          D Count(s)         ~~~~~~~~~~~~~~~~~~
                                                                                                  dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                        p TIME SERVED                                     D                                        days

          l:8l Assessment: $10 WAIVED l:8l Fine: WAIVED
          l:8l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative,                             charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Thursday, March 14, 2019
                                                                                           Date of Imposition of Sentence




                                                                         MAR 1 4 2019
                                                                CLERK    u
         Clerk's Office Copy                             ~~UTHERN or~f~~Jf~l COURT                                                        3:19-mj-21285
                                                                                     CALIFORNIA
                                                                                        DEPUTY
